Title: Draft of James Monroe to Augustus John Foster, [ca. 6 March] 1812
From: Monroe, James
To: Foster, Augustus John


[ca. 6 March 1812]
This letter represents the cases of the Catharine & Julian, as proofs that the Berlin & Merlin [sic] Decrees were in force, and repeats its call for the instrument of revocation.
With respect to this repetition of this call, I refer to the superabundant explanations already given on that subject, remarking here only that whilst F. does not profess to have revoked such part of her decrees, as exclude British products from the Continent of Europe or as relate to other neutrals than the U. S. on the high seas, and the U. S. require a revocation only of the Decrees as they violated their neutral commerce, and whilst Your Govt. insists on an absolute repeal of those Decrees as they operate on both on the Continent, and agst. other Neutrals as an essential preliminary to a repeal of the B. Orders in relation to the U. S., no just motive can be perceived, for urging as your Govt. continues [to] do, a production of the French instrument of repeal, inasmuch as if produced in a form ever so satisfactory, and in a sense ever so absolute, in relation to the U. S. it wd. be of no avail in procuring a repeal of the B. Orders in relation to the U. S.
With respect to the Case of the Amn. ship Catharine, it is Stated that after touching at Gothenberg, she sailed for St. Petersburg, was captured on her way by a F. Privateer, carried into Dantzic, and condemned by the prize Court at Paris, as Enemy’s property, evinced by the circumstance of her being unmolested by an English armed vessel at Gothenberg, and of her cargo consisting of Colonial produce.
The case of the Julian is not essentially different having a cargo chiefly of Colonial produce; and being condemned on the presumption drawn from sundry circumstances that it was in reality an Enemy’s trade. In this case a further circumstance is mentioned, towit that the Julian had been visited by an English Ship of War at sea.
From these cases you infer the insincerity of the alledged repeal of the B. & M. decrees. In what particular respect they have proved it you have forborne to point out.
Is it in the interruption of a voyage from Gothenberg to St. P—? Certain it is that there is not in either of those decrees, the slightest allusion to a trade with an ally of F. as being within the scope of those Decrees.
Is it in the circumstance of founding the condemnation on the hostile ownership of the property? To this your Govt. can make no objection. It is the precise ground embraced by the invariable form of her Admiralty sentences of Condemnation, the principle which she asserts as among her essential maritime rights and the attempt to change which, by F. she cites as among the most Conspicuous proofs of a dangerous spirit [of] innovation on the estabd. law of Nation.
Is it the admission of unsatisfactory evidence of facts by the Court of Prizes? This would prove only that the Court was unskillful or corrupt, but not that the rule of Decision was shewn unlawful. It would prove nothing as to the rule of law pursued in the case. Nor ought it to be suppressed, that much of the injustice of which the U. S. have room for complaint agst. Decisions in B Admly. Courts, has lain in the admission of unsatisfactory evidence as a the [sic] basis of them.
Is it in the circumstance of the condemnation being referred to the cargo as consisting of Col. produce? To this your Govt. cannot complain, because it has itself condemned a trade in those articles, sometimes on the presumption of their being enemies property, sometimes on the ground, that a trade in those articles in time of war, was unlawful.
Or […] by an English Frigate, it wd. be no proof that the neutral ⟨rights? of the U. S.⟩ and the belligerent of G. B. had been violated as a correlation to the neutral right of the U S. For altho’ it is true that the Berlin decree includes such a visit among the causes of condemnation, it is equally true, that the
Note that these ⟨things?⟩ are gross injuries to the U. S. & may be made a cause of war, but are matter between U. S. & F. only.
